DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 2-19 are present for examination.                       

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/540,672, filed on 06/29/2017.                    

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                                

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.                               

RE claim 2, the limitation of “the same direction” in lines 11-12 is vague and rendering claim 2 indefinite.  As there is no prior definition of a “same direction”, “the same direction” lacks of antecedent basis.  Correction is required.                             
Claims 3-7 are depending on claim 2 and therefore are rejected on the same basis as claim 2.                    
RE claim 8, the limitation of that “display surfaces of the plurality of panels facing in the same direction” in lines 8-9 is vague and rendering claim 8 indefinite.  Which surface of which panel among the plurality of panels is specifically facing in the same direction?  Correction is required.              
Claims 9-13 are depending on claim 8 and therefore are rejected on the same basis as claim 8.                
RE claim 14, the limitation of that “a second panel comprising a first region having a plurality of pixels” in line 6 is vague and rendering claim 14 indefinite.  Is “a first region” in line 6 the same as “a first region” in line 3 or different?  Correction is required.                   
RE claim 14, the limitation of that “a first part of the second region of the first panel” in line 7 is vague and rendering claim 14 indefinite.  Is “a first part” in line 7 the same as “a first part” in line 4 or different”?  Correction is required.                         
Claims 15-19 are depending on claim 14 and therefore are rejected on the same basis as claim 14.                                         

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-5, 7-11, 13-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Holung et al (US 2015/0169274), hereafter as Holung, in view of Kawase et al (US 2005/0285811), hereafter as Kawase.                 
RE claims 2 and 8, Holung discloses the invention substantially as claimed.                       
Holung discloses that a semiconductor device (see figure 1; i.e., system 100) comprising:  a housing (see figure 1 and sections [0016], [0033], [0024]; i.e., system 100 with cover/frame and mechanism 140 and guide 170); a first panel comprising a first region having a plurality of pixels (see figure 1 and sections [0015], [0038], [0039]; i.e., first display unit 110 with a planar display 112 having pixels); a second panel comprising a first region having a plurality of pixels (see figure 1 and sections [0015], [0038], [0039]; i.e., second display unit 120 with a planar display 122 having pixels), wherein the first panel and the second panel are in contact with each other (see figure 1 and section [0015]; i.e., the first display unit 110 and the second display unit 120 are in contact with each other), wherein in a first state of the semiconductor device, the first panel and the second panel are provided inside the housing so as to overlap each other with a display surface of the first panel and a display surface of the second panel facing in the same direction (see figure 1 and section [0015]; i.e., stacked orientation 101 is the first state of the semiconductor device 100, the first display unit 110 and the second display 120 are overlapped with each other and stored inside the housing of system 100, wherein display surface 112 of first display unit 110 and display surface 122 of second display unit 120 are facing in the same direction of upward), and wherein in a second state of the semiconductor device, at least one of the first panel and the second panel is pulled out from the housing (see figure 1 and sections [0015], [0016], [0018], [0022], [0023], [0024]; i.e., the transitional orientation 103 and the side-by-side orientation 105 are regarded as the second state of the semiconductor device 100, wherein the first display unit 110 and/or 
However, Holung does not specifically disclose that a first panel comprising a second region adjacent to the first region, a first part of the second region of the first panel being able to transmit visible light; and a second panel comprising a second region adjacent to the first region.                 
From the same field of endeavor, Kawase teaches that a display apparatus 1 having a plurality of panels, namely, display panel 11 and display panel 12, overlapped and connected at boundary portion 124 (see figures 2/3 and sections [0033], [0036], [0040]).  The display panel 11 includes display section 112 and outer peripheral non-display section 113 (see figure 2 and section [0035]).  The display panel 12 includes display section 122 and outer peripheral non-display section 123 and a transmission section 124 (see figure 2 and section [0037]).  The transmission section 124 is formed at a portion of the non-display section 123 of the display panel 12 and facing the display surface of the display section 112 of the display panel 11 so as to transmit light from the display section 112 (see figures 2/3 and sections [0039], [0040]).  The motivation of Kawase is to provide a display to be stored in a compact manner to ensure compatibility between compactness of equipment and largeness of a display (see section [0008]).                                
Holung and Kawase are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Holung by including the teachings from Kawase in order to provide a display to be stored in a compact manner to ensure compatibility between compactness of equipment and largeness of a display.                                 
RE claim 3, Holung in view of Kawase disclose that wherein in the second state, a part of the first region of the second panel is overlapped with the first part of the second region of the first panel (see 
RE claim 4, Holung in view of Kawase and the rationale above disclose that wherein in the second state, the second panel is provided inside the housing and the first panel is pulled out from the housing (see Holung, figure 1, in transitional orientation 103 or side-by-side orientation 105, first display unit 110 can be pulled out from housing/frame 140/170 while second display unit 120 provided inside the housing).                 
RE claims 5 and 11, Holung in view of Kawase and the rationale above disclose that wherein in the second state, both of the first panel and the second panel are pulled out from the housing (see Holung, figure 1, in side-by-side orientation 105).                           
RE claims 7, 13 and 19, Holung in view of Kawase and the rationale above disclose that at least any one of an antenna, a battery, a speaker, a microphone, and an operation button (see Holung, figure 9; i.e., battery 997, or speaker(s) 994).                     
RE claim 9, Holung in view of Kawase and the rationale above disclose that wherein in the second state, a first part of a second region of the first one of the plurality of panels overlaps with a part of a first region of an adjacent one of the plurality of panels (see Kawase, figures 2/3 and sections [0043], [0044]; i.e., a partial area 112a of the display surface of the display section 112 of the display panel 11 faces the non-displaying section 123 of the display panel 12).                         
RE claim 10, Holung in view of Kawase and the rationale above disclose that wherein in the second state, an adjacent one of the plurality of panels is provided inside the housing (see Holung, figure 1, in transitional orientation 103 or side-by-side orientation 105, first display unit 110 can be pulled out from housing/frame 140/170 while second display unit 120 provided inside the housing).                 
RE claim 14, Holung discloses the invention substantially as claimed.                       

However, Holung does not specifically disclose that a first panel comprising a second region adjacent to the first region, a first part of the second region of the first panel being able to transmit visible light; and a second panel comprising a second region adjacent to the first region.                 
From the same field of endeavor, Kawase teaches that a display apparatus 1 having a plurality of panels, namely, display panel 11 and display panel 12, overlapped and connected at boundary portion 124 (see figures 2/3 and sections [0033], [0036], [0040]).  The display panel 11 includes display section 112 and outer peripheral non-display section 113 (see figure 2 and section [0035]).  The display panel 12 includes display section 122 and outer peripheral non-display section 123 and a transmission section 124 (see figure 2 and section [0037]).  The transmission section 124 is formed at a portion of the non-display section 123 of the display panel 12 and facing the display surface of the display section 112 of the display panel 11 so as to transmit light from the display section 112 (see figures 2/3 and sections [0039], [0040]).  The motivation of Kawase is to provide a display to be stored in a compact manner to ensure compatibility between compactness of equipment and largeness of a display (see section [0008]).                                
Holung and Kawase are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Holung by including the teachings from Kawase in order to provide a display to be stored in a compact manner to ensure compatibility between compactness of equipment and largeness of a display.                                 
RE claim 15, Holung in view of Kawase and the rationale above disclose that wherein in the second state and the third state, a part of the first region of the second panel is overlapped with the first 
RE claim 16, Holung in view of Kawase and the rationale above disclose that wherein in the second state, the second panel and the third panel are provided inside the housing (see Holung, sections [0062], [0015]).                
RE claim 17, Holung in view of Kawase and the rationale above disclose that wherein in the third state, the third panel is provided inside the housing (see Holung, sections [0062], [0015]).                   
Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holung et al (US 2015/0169274), hereafter as Holung, in view of Kawase et al (US 2005/0285811), hereafter as Kawase, and further in view of Rao et al (US 2014/0104246), hereafter as Rao.                 
RE claims 6, 12 and 18, Holung in view of Kawase disclose the invention substantially as claimed.                       
However, Holung in view of Kawase do not specifically disclose that wherein at least one of the first panel and the second panel has flexibility.                          
From the same field of endeavor, Rao teaches that a flexible integrated display panel 271 by integrating two flexible display panels 251 and 261 together forming active area 270 and porch area 272 (see figure 2 and sections [0002], [0021], [0022], [0025]).  The display panel 251 includes active area 250 for displaying images and porch area 252 surrounding next to the active area 250 (see figure 2 and sections [0002], [0021], [0022]).  The second display panel 261 includes display active area 260 surrounding by porch area 262 (see figure 2 and sections [0021], [0023], [0002]).  The edge 253 of first display panel 251 allows lights to pass through to its top (see figure 2 and section [0025]; i.e., a first part of the second region of the first panel 251 being able to transmit visible light).  The motivation of Rao is to provide larger display screen by integrating several smaller display panels (see sections [0021], [0033], [0034]).                          
.                           

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Cok et al (US 2011/0057861): 
disclose that a tiled display apparatus includes at least five functionally identical transparent partially-overlapped display tiles arranged in two dimensions, each display tilt including pixels, and the display tiles being disposed so that light emitted by pixels located beneath a neighboring display at the edge of the pixels passes through the neighboring display tile.               
Wang et al (US 2010/0177018):                 
disclose that an electronic device with multi-screen includes a plurality of display modules and a plurality of flexible printed circuit boards.              
Kee et al (US 2007/0262916):                
disclose a foldable display device designed to have a junction between at least two display panels connected together is not visible seen.  The display device displays an image on a plurality of display panels that are connected to each other.                           
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the 
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
June 13, 2021